



Exhibit 10.3




THE NEPTUNE SOCIETY, INC.

A Florida Corporation




SECURED PROMISSORY NOTE




US$3,000,000.00

Febraury 2, 2005






NEPTUNE SOCIETY, INC., a Florida corporation (the “Corporation”), is indebted
and, for value received, promises to pay to or to the order of Brooklyn Holdings
LLC, a Nevis limited liability company (together with any successor thereto and
any other person who becomes a holder of this Promissory Note (this “Note”),
“Holder”), on February 2, 2010 (the “Due Date”) (unless this Note shall have
been repaid sooner at the election of the Corporation or Holder or the amount
owing hereunder is accelerated upon the occurrence of a Default Event as
hereinafter provided), upon presentation of this Note, Three Million Dollars
($3,000,000) (the “Principal Amount”) and to pay simple interest on the
Principal Amount at the rate of thirteen and one half percent (13.5%) per annum
as provided herein.  




The Corporation has issued this Note pursuant to and subject to the terms and
conditions of a Loan Agreement dated as of the date of this Note among the
Corporation and Brooklyn Holdings LLC (the “Loan Agreement”).  The Principal Sum
and all interest and expenses, if any, owing under this Note are secured by (i)
that certain security agreement dated as of the date of this Note among the
Corporation and Holder; (ii) that certain security agreement dated as of the
date of this Note among Neptune Society of America, Inc. and Holder; (iii) that
certain security agreement dated as of the date of this Note among Neptune
Management Corp. and Holder; (iv) that certain security agreement dated as of
the date of this Note among Heritage Alternatives, Inc. and Holder; and (v) that
certain security agreement dated as of the date of this Note among Trident
Society, Inc. and Holder (such security agreements are collectively referred to
as the “Loan Security Agreements”).




The Corporation covenants, promises and agrees as follows:

1.

Interest

1.1

 

Interest.  Subject to Section 1.2, interest shall accrue on the Principal Amount
and shall be payable, from the date of this Note until the Due Date, at the
simple rate of thirteen and one half percent (13.5%) per annum (such portion of
interest being hereinafter sometimes referred to as "Interest"), in arrears in
monthly installments on the fifteenth (15th) day of each month in each and every
calendar year until the Principal Amount and all accrued and unpaid interest
shall have been paid in full as herein provided.  

1.2

 

Default Interest.  In the event that a Default Event (as defined in Section 6.1)
shall occur, and for so long as such Default Event shall remain unremedied and
Holder shall not have waived the same, all amounts owing under this Note,
whether in respect of the Principal Amount, Interest or otherwise, shall bear
additional interest (“Default Interest”) in addition to the interest
hereinbefore provided for at the rate of two percent (2%) per month, compounded
monthly (or, if such Default Interest rate exceeds the maximum interest allowed
by law, in which case the rate of Default Interest shall be adjusted to the
maximum permitted under applicable law during the period or periods that the
Default Interest rate otherwise provided herein would exceed such rate), which
Default Interest shall be payable on each interest payment date on which
Interest shall be payable, with Default Interest accruing on any accrued and
unpaid Interest.

1.3

Payment of Interest.  All payments of Interest shall be made to Holder at the
address provided in Section 6.4.

2.

Payment of Principal and Allocation of Payments

2.1

Payment of Principal.  The Principal Amount shall be due and payable on the Due
Date.  The Corporation shall not be required to make any payments on the
Principal Amount until the Due Date.  All payments of Principal Amount shall be
made to Holder at the address provided in Section 6.4.

2.2

Allocation of Payments.  All payments shall be applied (i) firstly, to satisfy
costs and expenses of collection hereunder; (ii) secondly, to accrued and unpaid
Default Interest; (iii) thirdly, to any expenditures under Section 3.3 herein
and Section 6.16 of the Loan Agreement; (iv) fourthly, to accrued and unpaid
Interest; and (iv) fifthly, to the Principal Amount.

2.3

Currency.  All payments shall be in lawful money of the United States of
America.

3.

Covenants of the Corporation

The Corporation hereby covenants and agrees with Holder that so long as any of
the Principal Amount or any Default Interest or Interest remains unpaid:

3.1

To Pay Indebtedness.  The Corporation will, duly and punctually pay or cause to
be paid to Holder all indebtedness due hereunder at the dates and places, in the
currencies and in the manner mentioned herein.  

3.2

To Perform Obligations and to Renew.  The Corporation will, and will cause the
Subsidiaries (as defined in the Loan Agreement) to, from time to time punctually
observe and perform all material obligations set forth in this Note, the Loan
Agreement, the Loan Security Agreements, the Guarantees (as defined in the Loan
Agreement) and any agreements ancillary to the agreements referenced in this
Section 3.2

3.3

Holder Entitled to Perform Covenants.  If the Corporation or the Subsidiaries
fail to perform any covenant on their part herein contained, Holder may, in its
discretion, perform any such covenant capable of being performed by it and, if
any such covenant requires the payment or expenditure of money, Holder may make
payments or expenditures with its own funds, or with money borrowed by or
advanced to it for such purposes, but shall be under no obligation so to do; and
all sums so expended or advanced shall be at once payable by the Corporation on
demand and shall bear interest at the simple rate of fifteen percent (15%)
interest per annum until paid, and shall be payable out of any funds coming into
the possession of Holder in priority to the other indebtedness hereunder, but no
such performance or payment shall be deemed to relieve the Corporation from any
default hereunder nor shall the right of Holder under this subsection impose any
obligation upon Holder to perform any covenant of the Corporation.

4.

Prepayment

The Corporation shall have the right to prepay any portion of the Principal
Amount at any time without penalty, except that the Corporation’s right to
prepay this Note shall be subject to the repayment provisions set forth in
Section 2.2.  Except as provided in Article 5, Holder shall have no right to
require any portion of the Principal Amount to be prepaid.  If at any time the
Corporation shall prepay a portion of the Principal Amount as provided in this
Article 5, then, for the purposes of this Note and the Loan Agreement, the
amount of the Principal Amount shall be reduced by the amount of such
prepayments.

5.

Default

5.1

Default Events.  The entire unpaid balance of the Principal Amount and all
Default Interest and Interest accrued and unpaid on this Note shall, at the
election of Holder, be and become immediately due and payable, and the Loan
Security Agreements, the Guarantees and any and all other security documents
held by Holder shall become immediately enforceable, upon the occurrence of any
of the following events, subsequent to the date of this Note (a "Default
Event"):

(a)

the non-payment by the Corporation when due of any other payment as provided in
this Note, which is not cured within thirty (30) days after written notice of
default is delivered to the Corporation;

(b)

default by the Corporation and/or any Subsidiary in the performance of or
compliance with any term or any provision of the Loan Agreement, which is not
cured within thirty (30) days after written notice of default is delivered to
the Corporation;

(c)

default by the Corporation and/or any Subsidiary in the performance of or
compliance with any term or provision of the Loan Security Agreements which is
not cured within thirty (30) days after written notice of default is delivered
to the Corporation;

(d)

default by the Corporation and/or any Subsidiary in the performance of or
compliance with any term or provision of (i) the Debenture (as defined in the
Loan Agreement); (ii) the Debenture (as defined in the Loan Agreement); and
(iii) the Security Agreements (as defined in the Loan Agreement), which is not
cured within thirty (30) days after written notice of default is delivered to
the Corporation;

(e)

the Corporation and/or any Subsidiary, voluntarily or involuntarily,
discontinues substantially all of its business; or

(f)

the Corporation and/or any Subsidiary 1) becomes generally unable to pay their
debts as they become due; 2) applies for or consents to the appointment of, or
if there shall be a taking of possession by, a receiver, custodian, trustee or
liquidator for the Corporation, a Subsidiary or any of their property; 3) files
a voluntary petition in bankruptcy or seeking reorganization or to effect a plan
or other arrangement with creditors; 4) makes a general assignment for the
benefit of creditors or becomes insolvent; 5) files or is served with any
petition for relief under the Bankruptcy Code or any similar federal or state
statute; 6) has any judgment entered against it in excess of Five Hundred
Thousand Dollars ($500,000.00) in any one instance or in the aggregate during
any consecutive 12-month period or has any attachment or levy made to or against
any of its property or assets; 7) defaults with respect to any evidence of
indebtedness or liability for borrowed money in excess of Two Hundred and Fifty
Thousand Dollars ($250,000.00), or any such indebtedness in excess of Two
Hundred and Fifty Thousand Dollars $250,000.00 shall not be paid as and when due
and payable; or 8) has assessed or imposed against it, or if there shall exist,
any general or specific lien for any federal, state or local taxes or charges
against any of its property or assets in excess of Two Hundred and Fifty
Thousand Dollars $250,000.00.

5.2

Remedies Cumulative.  Each right, power or remedy of Holder, upon the occurrence
of any Default Event as provided for in this Note or now or hereafter existing
at law or in equity or by statute shall be cumulative and concurrent and shall
be in addition to every other right, power or remedy provided for in this Note
or now or hereafter existing at law or in equity or by statute, and the exercise
or beginning of the exercise by the holder or transferee hereof of any one or
more of such rights, powers or remedies shall not preclude the simultaneous or
later exercise by Holder, on behalf of Holder, of any or all such other rights,
powers or remedies.

6.

General

6.1

Failure to Act and Waiver.  No failure or delay by Holder to insist upon the
strict performance of any term of this Note or to exercise any right, power or
remedy consequent upon a default hereunder shall constitute a waiver of any such
term or of any such breach, or preclude Holder from exercising any such right,
power or remedy at any later time or times.  By accepting payment after the due
date of any amount payable under this Note, Holder shall not be deemed to waive
the right either to require payment when due of all other amounts payable under
this Note, or to declare a default for failure to effect such payment of any
such other amount.

The failure of Holder to give notice of any failure or breach of the Corporation
under this Note shall not constitute a waiver of any right or remedy in respect
of such continuing failure or breach or any subsequent failure or breach.

6.2

Consent to Jurisdiction; Waiver of Jury Trial.  The Corporation hereby agrees
and consents that any action, suit or proceeding arising out of this Note may be
brought in any appropriate court in the State of California, or in any other
court having jurisdiction over the subject matter, all at the sole election of
Holder, and by the issuance and execution of this Note the Corporation
irrevocably consents to the jurisdiction of each such court.

6.3

Transfer.  This Note may only be transferred in accordance with the Loan
Agreement and the requirements set out in the legend on the first page hereof.

6.4

Notices.  All notices required or permitted hereunder shall be in writing and
shall be deemed effectively given: (i) upon personal delivery to the party to be
notified; (ii) when sent by confirmed telex or facsimile if sent during normal
business hours of the recipient, if not, then on the next business day; (iii)
five (5) days after having been sent by registered or certified mail, return
receipt requested, postage prepaid; or (iv) one (1) business day after deposit
with a nationally recognized overnight courier, special next day delivery, with
verification of receipt. All communications shall be sent:

to the Corporation at:

The Neptune Society, Inc.

4312 Woodman Avenue, Third Floor

Sherman Oaks, CA 91423

facsimile:  (818) 953-9844

Attention:  Chief Financial Officer




with a copy to:




Dorsey & Whitney, LLP

1420 Fifth Avenue, Suite 3400
Seattle, WA  98101

facsimile:  (206) 903-8820

Attention:  Kenneth Sam




to Holder, at:




Brooklyn Holdings LLC

c/o Morning Star Holdings Limited
Hunkins Plaza, Main Street
P.O. Box 556
Charlestown, Nevis, West Indies




with a copy to:




Brent Lokash Law Corporation

17th Floor, 808 Nelson Street

Vancouver, B.C. V6Z 2H2

facsimile: (604) 681-3209

Attention: Brent Lokash




or at such other address as the Corporation or Holder may designate by ten (10)
days advance written notice to the other parties hereto.

6.5

Governing Law.  This Note shall be governed by and construed and enforced in
accordance with the laws of the State of California without regard to conflicts
of law principles, or, where applicable, the laws of the United States.  

IN WITNESS WHEREOF, the Corporation has executed this Agreement on the date
first set forth above.




THE NEPTUNE SOCIETY, INC.

 

By:

   

Name:  Marco Markin

Title:  Chief Executive Officer







